Citation Nr: 0014763	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  93-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for osteoarthritis of 
multiple joints, including osteoarthritis of the ankles, 
right knee, and cervical and thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946 and from April 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1992 and January 1996 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The case was last before the Board in June 1997 at time it 
was remanded for additional development of the issues on 
appeal.


REMAND

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In June 1997 
the Board found the veteran had submitted a well-grounded 
claim for entitlement to service connection for 
osteoarthritis of multiple joints, including osteoarthritis 
of the ankles, right knee, and cervical and thoracic spine.

The Board also notes that the June 1997 remand order 
instructed the RO to schedule the veteran for orthopedic and 
rheumatologic examinations and that examinations were 
canceled or the veteran did not report for scheduled 
appointments in April 1998 and August 1999.  VA records 
indicate examinations in April 1998 were canceled because 
notification was undeliverable.

In correspondence dated in December 1999 the veteran stated 
he had experienced difficulty keeping VA medical appointments 
due to age related memory problems.  The veteran's 
representative contends the veteran has shown good cause for 
failing to report.  The Board notes the RO has made no 
determination as to this matter.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (1999).

The Court has also held that a veteran must be prepared to 
meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992). Therefore, the Board 
finds the veteran should be afforded another opportunity to 
attend VA examinations, with the understanding that failure 
to attend the examination without good cause shall result in 
the denial of his increased rating claim and that his service 
connection claim will be adjudicated based upon the evidence 
of record.  See 38 C.F.R. § 3.655 (1999). 

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for an orthopedic examination for the 
purpose of assessing the current severity 
of his left knee disability.  The 
examiner must review the claims folder 
and a copy of this remand prior to 
examination.  All indicated tests, 
including range of motion studies, 
measured in degrees, x-ray studies, and 
ligamentous testing, should be conducted.  
The examiner should indicate whether 
flexion is limited and, if so, to 60 
degrees, 45 degrees, 30 degrees, or 15 
degrees; whether extension is limited 
and, if so, to 5 degrees, 10 degrees, 15 
degrees, 20 degrees, 30 degrees, or 45 
degrees; whether the semilunar cartilage 
is dislocated, with frequent episodes of 
"locking," pain, and effusion into the 
joint; and whether subluxation or lateral 
instability is manifested and, if so, 
whether it is of slight, moderate, or 
severe degree.  The examiner should then 
render an opinion as to the extent to 
which the veteran experiences weakness, 
excess fatigability, incoordination, and 
pain due to repeated use or flare-ups, 
and should portray these factors in terms 
of the additional loss in range of motion 
due to these factors.

2.  The RO should have a rheumatologist 
examine the veteran for the purpose of 
determining whether any of the veteran's 
current arthritic difficulties can be 
attributed to military service.  The 
examiner must review the claims folder 
and a copy of this remand and x-ray the 
joints in question before rendering a 
current diagnosis.  The examiner should 
then offer an opinion as to whether the 
veteran's currently noted arthritic 
problems are at least as likely as not 
the result of disease or injury in 
service, or whether they can more likely 
be attributed to some other cause.  In so 
doing, the examiner should specifically 
discuss the pertinent findings set forth 
in the veteran's service medical records, 
including the inservice diagnosis of 
"degenerative joint disease, multiple, 
cause unknown," and the post-service 
diagnosis of psoriatic arthritis in 
February 1955.  A complete rationale for 
all opinions should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are responsive to 
and in compliance with the directives of 
this remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


